DETAILED ACTION

The following FINAL Office action for 15728768 is in response to Amendment filed on January 14, 2021.
	
Acknowledgements

Claims 49-68 are pending.
Claims 49-68 are pending

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .












Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 49-53, 55, 57-60 and 63-65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ginter et al. (5,892,900) in view of Sinton et al. (US 2015/0039494 A1) in further view of Lee et al. (US 8,854,925 B1).
Regarding Claims 49, Ginter discloses a data key comprising a microprocessor, a non- volatile solid state memory, a wireless transmitter, a USB plug an onboard communication device, and a non-transitory computer storage medium storing computer-executable instructions that when executed by the microprocessor causes the microprocessor to perform the steps of: (Figs 7-9A, Figs. 70-71; Col. 70 lines 40-65, Col. 71 lines 16-50, Col. 72 lines 16-23, Col. 254 line 5- Col 255 line 65)
encrypting the user data (Col. 67 line 48-Col. 68 line 27)
storing the encrypted user data in the non-volatile solid state memory (Col. 67 line 48- Col. 68 line 27, Col. 74 line 10 – Col. 76 line 36)
Ginter does not disclose receiving user data, receiving a transaction request, in response to receiving the transaction request, determining whether the microprocessor is in communication with the paired device and in response to determining that the microprocessor is in communication with the paired device, communicating transaction data associated with the user data to the transaction processor according to a format of the transaction processor through the USB plug, throuqh a host device in communication with the USB plug, and over a public network in communication with the host device.
Sinton however discloses:
receiving user data (¶0074-¶0079, ¶0081, ¶0082)
receiving a transaction request (¶0085)
in response to receiving the transaction request, determining whether the microprocessor is in communication with the paired dual-device security device (¶0055-¶0057, ¶0085)
in response to determining that the microprocessor is in communication with the paired device, communicating transaction data associated with the user data to the transaction processor according to a format of the transaction processor through the USB plug, throuqh a host device in communication with the USB plug, and over a public network in communication with the host device (¶0055-¶0057, ¶0087, ¶0096)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ginter to include receiving user data, receiving a transaction request, in response to receiving the transaction request, determining whether the microprocessor is in communication with the paired device and in response to determining that the microprocessor is in communication with the paired device, communicating transaction data associated with the user data to the transaction processor according to a format of the transaction processor through the USB plug, throuqh a host device in communication with the USB plug, and over a public network in communication with the host device, as disclosed in Sinton, in order to provide a system to perform contactless transactions which provide the user with enhanced functionality and security (see Sinton ¶0002). 
The combination of Ginter and Sinton does not disclose pairing a paired device with the microprocessor.
Lee however discloses pairing a paired device with the microprocessor (Col. 4 lines 5-14, Col. 5 line 37-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ginter and Sinton to include pairing a paired device with the microprocessor, as disclosed in Lee, in order to provide a smart watch and control method provide a notification indicating events, which are scheduled to occur in the Smart watch after detecting the take-off signal (Col. 1 lines 13-16). 

Regarding Claim 50, Ginter discloses wherein the transaction data comprises the encrypted user data (Col. 67 line 48-Col. 68 line 27).
Regarding Claim 51, Ginter discloses wherein the computer- executable instructions when executed by the microprocessor further cause the microprocessor to perform the step of decrypting the encrypted user data, and wherein the transaction data comprises the decrypted encrypted user data (Col. 67 line 48-Col. 68 line 27)
Regarding Claim 53, Sinton discloses wherein the wherein the step of accessinq the transaction processor over the public network comprises TCP- IP functionality of the microprocessor (¶0055-¶0057, ¶0087, ¶0096).
Regarding Claim 55, Sinton discloses wherein the step of communicatinq the transaction data the transaction processor comprises PKI functionality of the microprocessor (¶0055-¶0057, ¶0087, ¶0096).
Regarding Claim 57, Ginter discloses wherein the USB plug further comprises a dual-function pin pad operative as a 4-pin USB port and as an 8-pin chip- and-pin port, wherein the computer-executable instructions when executed by the microprocessor further cause the microprocessor to perform the step of communicating the transaction data to the transaction processor through the dual-function pin pad (Figs 7-9A, Fig. 70-71; Col. 250 lines 20-41, Col. 250 line 59- Col. 251 line 6, Col. 254 line 5- Col. 255 line 65).
Regarding Claim 58, Ginter discloses wherein the computer- executable instructions when executed by the microprocessor further cause the microprocessor to perform the step of communicating the transaction data to the transaction processor  in public key infrastructure (PKI), token or cryptogram encrypted format (Col. 67 line 48-Col. 68 line 27).
Regarding Claim 59, Ginter discloses wherein the computer- executable instructions when executed by the microprocessor further cause the microprocessor to perform the step of communicating the transaction data to the transaction processor in response to receiving a password in addition to determining that the microprocessor is in communication with the paired device (Fig. 72A; Col. 64 line 65-Col. 65 line 6, Col. 263 lines 11-25).
Regarding Claim 60, Ginter discloses communicating the transaction data to the transaction processor in response to receiving a bio-identifier in addition to determining that microprocessor is in communication with the paired device (Fig. 72A; Col. 64 line 65-Col. 65 line 6, Col. 263 lines 11-25).
Regarding Claim 63, Ginter discloses wherein the computer- executable instructions when executed by the microprocessor further cause the microprocessor to perform the step of communicating the transaction data to the transaction processor utilizing a chip-and-pin transaction security protocol associated with a payment gateway in communication with the transaction device (Figs 7-9A, Fig. 70-71; Col. 250 lines 20-41, Col. 250 line 59- Col. 251 line 6, Col. 254 line 5- Col. 255 line 65).
Regarding Claim 64, Sinton discloses receive the transaction request from the paired dual-device security device through the onboard communication device (¶0085).
Regarding Claim 65, Sinton discloses receive the transaction request from a host device other than the paired device (¶0085).

Claims 56 and 61 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ginter, Sinton and Lee in further view of Walker et al. (US 8,315,948 B2)
Regarding Claim 56, while Sinton discloses …, wherein the computer-executable instructions when executed by the microprocessor further cause the microprocessor to perform the step of communicating the transaction data to the transaction processor in response to detecting user interaction with … in addition to determining that the microprocessor is in communication with the paired device (¶0055-¶0057, ¶0087, ¶0096).
The combination of Ginter, Sinton and Lee does not disclose a touch sensor or depression sensor.`
Walker however discloses a touch sensor or depression sensor (Col. 6 lines 15-29, Col.8 lines 29-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ginter, Sinton and Lee to include a touch sensor or depression sensor, as disclosed in Walker, in order to provide a device for generating a single-use, transaction-specific financial account number, thereby providing a high level of security for financial transactions (see Walker Col. 1 lines 20-24). 
Regarding Claim 61, While Ginter discloses further comprising a touch sensor or depression sensor wherein the computer- executable instructions when executed by the microprocessor further cause the microprocessor to perform the step of communicating the transaction data to the 4transaction device in response to receiving a combination code through a touch sensor or depression sensor of the data key in addition to determining microprocessor is in communication with the paired device (Fig. 72A; Col. 64 line 65-Col. 65 line 6, Col. 263 lines 11-25).
The combination of Ginter, Sinton and Lee does not disclose a touch sensor or depression sensor.`
Walker however discloses a touch sensor or depression sensor (Col. 6 lines 15-29, Col.8 lines 29-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ginter, Sinton and Lee to include a touch sensor or depression sensor, as disclosed in Walker, in order to provide a device for generating a single-use, transaction-specific financial account number, thereby providing a high level of security for financial transactions (see Walker Col. 1 lines 20-24). 



Claims 52 and 54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ginter, Sinton and Lee in further view of Gonzalez et al. (US 2007/0252010 A1)
Regarding Claim 52, the combination of Ginter, Sinton and Lee does not disclose wherein the public network comprises the internet.
Gonzalez however discloses wherein the onboard communication device comprises wherein the public network comprises the internet (¶0038).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ginter, Sinton and Lee to include wherein the public network comprises the internet, as disclosed in Gonzalez, in order to provide a flash memory mass storage device to store user files in a convenient credit card sized drive (see Gonzalez Abstract). 
Regarding Claim 54, Gonzalez discloses wherein the onboard communication device comprises a USB plug and wherein the computer-executable instructions when executed by the microprocessor further cause the microprocessor to perform the step of communicating the transaction data to the transaction device through the USB plug (¶0042, ¶0052, ¶0079).
Claim 62 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ginter, Sinton and Lee in further view of Morgan et al. (US 2012/0203697 A1)
Regarding Claim 62, the combination of Ginter, Sinton and Lee does not disclose wherein the computer- executable instructions when executed by the microprocessor further cause the microprocessor to perform the step of communicating the transaction data to the transaction processor in response to receiving a one-time-password (OTP) or quick response (QR) code in addition to determining that the microprocessor is in communication with the paired device.	
Morgan however discloses wherein the computer- executable instructions when executed by the microprocessor further cause the microprocessor to perform the step of communicating the transaction data to the transaction processor in response to receiving a one-time-password (OTP) or quick response (QR) code in addition to determining that the microprocessor is in communication with the paired device (¶0050, ¶0053).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ginter, Sinton and Lee to include wherein the computer- executable instructions when executed by the microprocessor further cause the microprocessor to perform the step of communicating the transaction data to the transaction processor in response to receiving a one-time-password (OTP) or quick response (QR) code in addition to determining that the microprocessor is in communication with the paired device, as disclosed in Morgan, in order to provide a system that permits secure and carefree online shopping (see Morgan ¶0011). 
Claims 67 and 68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ginter, Sinton and Lee in further view of Law (US 2007/0220253 A1)
Regarding Claim 67, the combination of Ginter, Sinton and Lee does not disclose wherein the computer- executable instructions when executed by the microprocessor further cause the microprocessor to perform the step of communicating the transaction data to the transaction processor in response to generating a one-time pin (OTP), wirelessly transmitting the OTP to the paired device, and wirelessly receiving the OTP from the paired device.
Law however discloses wherein the computer- executable instructions when executed by the microprocessor further cause the microprocessor to perform the step of communicating the transaction data to the transaction processor in response to generating a one-time pin (OTP), wirelessly transmitting the OTP to the paired device, and wirelessly receiving the OTP from the paired device (Abstract; Fig 1-3; ¶0011-¶0012, ¶0021, ¶0022, ¶0024, ¶0026-¶0028, ¶0030-¶0032, ¶0035-¶0038).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ginter, Sinton and Lee to include wherein the computer- executable instructions when executed by the microprocessor further cause the microprocessor to perform the step of communicating the transaction data to the transaction processor in response to generating a one-time pin (OTP), wirelessly transmitting the OTP to the paired device, and wirelessly receiving the OTP from the paired device, as disclosed in Law, in order to allow establishing mutual authentication between two parties using two consecutive one-time passwords (see Law ¶0011). 
Regarding Claim 68, Law discloses wherein the computer- executable instructions when executed by the microprocessor further cause the microprocessor to perform the step of communicating the transaction data to the transaction processor  in response to generating a one-time pin (OTP), transmitting the OTP to the host  device through the USB plug, and receiving the OTP from the paired  device through the wireless transmitter  (Abstract; Fig 1-3; ¶0011-¶0012, ¶0021, ¶0022, ¶0024, ¶0026-¶0028, ¶0030-¶0032, ¶0035-¶0038).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685